The offense is murder; punishment fixed at confinement in the penitentiary for a period of fifteen years.
In order that the record of the proceedings in the trial court may be perfected by a judgment nunc pro tunc and proper transcript brought to this court, the appellant has requested permission to withdraw his appeal, and that he likewise be permitted to withdraw the transcript to the end that the record may be corrected and the appeal properly perfected.
The motion is granted without prejudice to the appellant's right of appeal.
The appeal is therefore dismissed.
Dismissed.